UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 24, 2014 FLIR SYSTEMS, INC. (Exact name of registrant as specified in its charter) OREGON 0-21918 93-0708501 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 27arkway Avenue Wilsonville, Oregon 97070 (503) 498-3547 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION On July 24, 2014, FLIR Systems, Inc. (the “Company”) issued a news release announcing (i) its financial results for the quarter ended June 30, 2014, (ii) affirmation of expectations of revenue and earnings per share for the year ending December 31, 2014, and (iii) the declaration of a quarterly dividend. The news release issued July 24, 2014 is furnished herewith as Exhibit 99.1 to this Report, and shall not be deemed to be filed for purposes of Section 18 of the Exchange Act. Item 9.01.
